UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4157


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAROLD RAY DUCKWORTH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00161-WO-5)


Submitted:   November 30, 2010            Decided:   December 27, 2010


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.   Terry Michael
Meinecke, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Harold R. Duckworth appeals his convictions and the

180-month sentence of imprisonment imposed by the district court

under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)

(2006), following a guilty plea to felon in possession of a

firearm      in    violation         of     18       U.S.C.     § 922(g)       (2006),     and

possession of stolen firearms in violation of 18 U.S.C. § 922(j)

(2006).       Duckworth’s        counsel         has    filed    a    brief     pursuant    to

Anders v. California, 386 U.S. 738 (1967), asserting, in his

opinion,     there       are    no    meritorious         issues       for     appeal,     but

questioning whether the district court erred in finding that

Duckworth’s       four    previous        drug       convictions      were     committed    on

occasions different from one another for purposes of imposing

the   enhanced         sentence.            Duckworth         has     filed      a   pro    se

supplemental       brief       claiming          that     his        trial     counsel     was

ineffective and he received an unconstitutional sentence.                                   We

affirm.

             We    review      Duckworth’s            sentence       for     reasonableness,

using an abuse of discretion standard of review.                             Gall v. United

States, 552 U.S. 38, 51 (2007).                      The first step in this review

requires     us   to     ensure      that    the       district      court     committed    no

significant procedural error, such as improperly calculating the

advisory sentencing guidelines range.                         United States v. Evans,

526   F.3d    155,     161     (4th   Cir.       2008).         We    then     consider    the

                                                 2
substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                                 Gall, 552 U.S. at 51.

Although     our       determination          of       whether      the        ACCA    enhancement

applies      involves         review     for           procedural        error,        Duckworth’s

assertion that his four previous convictions were not committed

on    occasions        different       from      one      another         is    a     question     of

statutory       interpretation         that        we     consider        de     novo.         United

States v. Carr, 592 F.3d 636, 639 n.4 (4th Cir. 2010).

             Under       the    ACCA,       a      defendant        is     an       armed      career

criminal        and    subject     to       a      fifteen-year           mandatory           minimum

punishment if he violates 18 U.S.C. § 922(g)(1), and has three

prior convictions for violent felonies or serious drug offenses,

“committed on occasions different from one another.”                                        18 U.S.C.

§ 924(e)(1); USSG § 4B1.4(a).                      “Convictions occur on occasions

different       from    one    another      if         each   of    the    prior       convictions

arose out of separate and distinct criminal episodes.”                                         United

States     v.    Letterlough,          63       F.3d      332,      335    (4th        Cir.     1995)

(internal       quotation       marks       omitted).              “In     other       words,     the

predicate ACCA offenses must be those that can be isolated with

a beginning and an end.”                United States v. Hobbs, 136 F.3d 384,

388   (4th      Cir.    1998)     (internal             quotation        marks        and    citation

omitted).

             To determine whether previous convictions arose out of

separate     and       distinct    criminal             episodes,         we     consider:       “(1)

                                                   3
whether the offenses arose in different geographic locations;

(2)   whether       the     nature    of     each    offense       was   substantively

different; (3) whether each offense involved different victims;

(4) whether each offense involved different criminal objectives;

and (5) after the defendant committed the first-in-time offense,

did the defendant have the opportunity to make a conscious and

knowing decision to engage in the next-in-time offense.”                          United

States v. Leeson, 453 F.3d 631, 640 (4th Cir. 2006) (citing

Letterlough, 63 F.3d at 335-37).                     We may apply these factors

independently or in conjunction, and “if any one of the factors

has   a    strong     presence,       it     can    dispositively        segregate     an

extended    criminal        enterprise       into    a    series    of   separate      and

distinct episodes.”             United States v. Williams, 187 F.3d 429,

431 (4th Cir. 1999) (quoting Letterlough, 63 F.3d at 336).

            Our review of the record leads us to conclude that the

district    court     properly       found    that       Duckworth’s     four   previous

1989 North Carolina drug convictions were committed on occasions

different    from         one   another,     and     properly      counted      them    as

separate offenses for purposes of the ACCA.                         We also conclude

that the district court was correct in finding that each one of

Duckworth’s drug convictions qualified as a predicate offense,

subjecting    him     to    a   180-month        mandatory    minimum     sentence      of

imprisonment.



                                             4
                 Further,       the    district     court       properly        calculated

Duckworth’s guidelines range, considered the relevant 18 U.S.C.

§ 3553(a)         (2006)    factors,      made    an     individualized         assessment

based       on   the     facts   presented,       and    adequately      explained       the

reasons      for    the    chosen      sentence   in     open    court      sufficient    to

satisfy us that it considered the parties’ arguments and had a

reasoned         basis    for    its   decision.         Thus,    we     find    that    the

district court did not procedurally err in imposing the 180-

month sentence of imprisonment.                   Nor was the sentence imposed

substantively unreasonable.                “A statutorily required sentence,

which       is   what     [Duckworth]     received,       is    per    se    reasonable.”

United States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).

Therefore,         Duckworth’s         sentence     is     both       procedurally       and

substantively reasonable.

                 In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. *          We    therefore      affirm     Duckworth’s         convictions       and

sentence.         This court requires that counsel inform Duckworth in


        *
       We decline to consider on direct appeal Duckworth’s claim
that his trial counsel provided ineffective representation. To
allow for adequate development of the record, ineffective
assistance of counsel claims must ordinarily be pursued in
appropriate post-conviction proceedings.    See United States v.
Benton, 523 F.3d 424, 435 (4th Cir. 2008). Because ineffective
assistance is not conclusively established by the present
record, Duckworth must pursue this claim on collateral review.



                                             5
writing of his right to petition the Supreme Court for further

review.     If Duckworth requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court   for    leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Duckworth.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         6